United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
U.S. POSTAL SERVICE, MADISON
WISCONSIN PROCESSING & DISTRIBUTION
CENTER, Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1026
Issued: December 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 13, 2020 appellant filed a timely appeal from a December 4, 2019 merit decision
and a March 23, 2020 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a traumatic
injury in the performance of duty on October 18, 2019, as alleged; and (2) whether OWCP
1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its March 23, 2020 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

properly denied appellant’s request for reconsideration of the merits of his claim pursuant to 5
U.S.C. § 8128(a).
FACTUAL HISTORY
On October 21, 2019 appellant, then a 59-year-old mail handler equipment operator, filed
a traumatic injury claim (Form CA-1) alleging that on October 18, 2019 at 8:45 p.m. he sustained
a traumatic injury to his neck while in the performance of duty when a “[United Mailing Services]
UMS driver parked incorrectly.” He stopped work that same day
In a development letter dated October 25, 2019, OWCP informed appellant that he
submitted no evidence to establish that the claimed October 18, 2019 employment incident
occurred, as alleged. It advised him of the type of factual and medical evidence necessary to
establish his claim and attached a questionnaire for his completion for a detailed description of the
events and circumstances surrounding the alleged October 18, 2019 employment incident. OWCP
also requested a narrative medical report from appellant’s treating physician, which contained a
detailed description of findings and a diagnosis, explaining how the alleged employment incident
caused, contributed to, or aggravated his medical condition. It afforded him 30 days to provide
the necessary information.
OWCP subsequently received an October 23, 2019 note, wherein Dr. Brenda Nishizawa,
Board-certified in internal medicine, indicated that appellant sustained an injury on October 18,
2019 and recommended work restrictions from October 24 to November 1, 2019. Dr. Nishizawa,
in an October 31, 2019 work capacity evaluation (Form OWCP-5c), checked a box marked “Yes”
to indicate her belief that appellant was unable to perform his usual job and recommended work
restrictions until November 18, 2019.
In work restriction letters dated November 13 and 14, 2019, Dr. Mark Huth, Boardcertified in family medicine, and Dr. Nishizawa provided weight, driving and work-time
restrictions for appellant relating to his alleged October 18, 2019 injury. They diagnosed neck,
back, and extremity strain.
Appellant also submitted a November 15, 2019 offer of modified assignment (limited duty)
from the employing establishment.
By decision dated December 4, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the injury and/or events
occurred as he described. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
OWCP continued to receive evidence. In an October 18, 2019 medical report, Dr. Jordan
Imoehl, Board-certified in emergency medicine, evaluated appellant in the emergency department
for a complaint of neck pain following a fall. Appellant explained that at approximately 9:45 p.m.
he was seat belted while operating a forklift at work when it fell directly backwards off the landing
strip from approximately five feet in the air. He reported experiencing some whiplash and pain in
his neck and back. Dr. Imoehl also made note of appellant’s history of neck pain. In a
computerized tomography scan of even date, Dr. Michael Tuite, a Board-certified diagnostic

2

radiologist, found no acute traumatic abnormality of the cervical spine. Dr. Imoehl diagnosed neck
pain.
In a November 29, 2019 Form OWCP-5c, Dr. Nishizawa updated appellant’s work
restrictions and checked a box marked “No” to indicate her opinion that he was not capable of
performing his usual job without restrictions as forklift operation would be too jarring on his neck.
Dr. Nishizawa, in a December 31, 2019 letter, explained that she had been seeing appellant
for an injury he sustained on October 18, 2019. She referenced the emergency department records
from the date of the alleged employment incident and explained that, on his subsequent
examinations at her office, he continued to exhibit symptoms that were consistent with a diagnosis
of whiplash. Dr. Nishizawa indicated that appellant would continue to participate in physical
therapy to treat his condition.
Appellant also submitted an undated Form OWCP-5c in which Dr. Nishizawa indicated
that he was unable to operate a forklift due to his neck pain.
On March 2, 2020 appellant requested reconsideration of OWCP’s December 4, 2019
decision and submitted additional evidence.
In an October 21, 2019 progress note, Amy Wagner, a physician assistant, and Abigail
Jung, a medical assistant, reported the alleged October 18, 2019 employment incident in which
appellant was at work operating a forklift that fell backwards approximately six feet. They
reevaluated him and recommended that he stretch and use heat to treat his injuries.
In progress notes dated October 23 and November 1, 2019, Dr. Nishizawa evaluated
appellant for neck pain and a whiplash injury he experienced after falling backwards while
operating a forklift. She updated his work restrictions and diagnosed neck pain.
In a November 13, 2019 progress note, Dr. Huth evaluated appellant for neck and back
pain he had experienced since the alleged October 18, 2019 employment incident in which he was
operating a forklift and it fell. He diagnosed a cervical and lumbar strain following a work-related
injury and instructed appellant to continue his work restrictions until December 2, 2019.
In a November 29, 2019 progress note, Dr. Nishizawa indicated that appellant had not seen
much improvement in his neck pain since he began physical therapy. She diagnosed neck pain
and extended his work restrictions.
Dr. Ira Segal, Board-certified in family medicine, in a December 24, 2019 progress note,
indicated that appellant had been participating in physical therapy for his neck and back pain and
noted that he would continue to be seen by them for the time being.
In a December 31, 2019 progress note, appellant informed Dr. Nishizawa that he felt he
had made improvement with his physical therapy treatment related to his neck pain. Dr. Nishizawa
diagnosed a whiplash injury to the neck and extended his work restrictions to March 4, 2020.
Appellant submitted physical therapy notes dated from November 19, 2019 to February 4,
2020 in which Pranali Mhadolkar, a physical therapist, provided treatment updates and indicated

3

that his injuries were caused by an October 18, 2019 incident at work where his forklift fell off the
loading dock.
By decision dated March 23, 2020, OWCP denied appellant’s request for reconsideration
of the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence to establish that the employment incident caused a
personal injury.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on October 18, 2019, as alleged.
On his Form CA-1 appellant noted that on October 18, 2019 at 8:45 p.m. he sustained an
injury when a UMS driver parked incorrectly. No other information or statement clarifying what
employment duties were involved to have caused his claimed injury on October 18, 2019 was
3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

4

provided by appellant. Appellant did not identify specific employment factors alleged to have
caused his injury and failed to provide any description or details of the alleged October 18, 2019
incident sufficient to determine the circumstances surrounding his injury.10
In a development letter dated October 25, 2019, OWCP informed appellant that the
evidence of record was insufficient as he had not sufficiently described the October 18, 2019
employment incident alleged to have caused his injury. It asked him to describe the alleged
incident in detail, but he did not respond to the request for additional specific factual information.
Accordingly, as appellant failed to present a clear factual statement describing the October 18,
2019 employment incident alleged to have caused or contributed to his claimed medical condition,
the Board finds that he has not met his burden of proof.11
On appeal appellant contends that he either overlooked OWCP’s October 25, 2019
questionnaire or never received it and had since submitted his response. However, the Board has
held, in the absence of evidence to the contrary, a letter properly addressed and mailed in the
ordinary course of business is presumed to have been received. This is known as the mailbox
rule.12 Accordingly, without evidence to the contrary, the October 25, 2019 questionnaire is
presumed to have arrived at appellant’s mailing address.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA13 vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.14
To require OWCP to reopen a case for merit review under 5 U.S.C. § 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.15

10

K.S., Docket No. 17-2001 (issued March 9, 2018).

11

See D.C., Docket No. 18-0082 (issued July 12, 2018); D.D., 57 ECAB 734 (2006).

12
See A.J., Docket No. 18-0830 (issued January 10, 2019); see also R.M., Docket No. 14-1512 (issued October 15,
2014); V.M., Docket No. 06-0403 (issued December 15, 2006).
13

Supra note 1.

14

5 U.S.C. § 8128(a).

15
20 C.F.R. § 10.608(b)(3); see also H.H., Docket No. 18-1660 (issued March 14, 2019); L.G., Docket No. 091517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).

5

A request for reconsideration must be received by OWCP within one year of the date of its
decision for which review is sought.16 If it chooses to grant reconsideration, it reopens and reviews
the case on its merits.17 If the request is timely, but fails to meet at least one of the requirements
for reconsideration, OWCP will deny the request for reconsideration without reopening the case
for review on the merits.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim.
The underlying issue in this case was whether appellant had established the factual
component of fact of injury. OWCP denied his claim, finding that the evidence of record submitted
was insufficient to establish that the October 18, 2019 employment incident occurred as he
described.
On reconsideration appellant did not show that OWCP erroneously applied or interpreted
a specific point of law. Moreover, he has not advanced a relevant legal argument not previously
considered. As such, appellant is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(3).19
Appellant submitted a series of medical reports which made note of the October 18, 2019
employment incident. Specifically, he provided an October 18, 2019 medical report wherein
Dr. Imoehl of the emergency department recounted the history of appellant experiencing neck pain
that day following a fall in which he was operating a forklift at work that fell approximately five
feet off of a landing strip. Dr. Imoehl also made note of appellant experiencing whiplash as well
as neck and back pain. The Board finds that Dr. Imoehl’s October 18, 2019 report is new and
relevant to the underlying issue of fact of injury because he includes a detailed contemporaneous
account of the factual basis of the alleged injury and; therefore, the refusal of OWCP to reopen
appellant’s case for further consideration of the merits of his claim constituted an abuse of
discretion.20

16

Id. at § 10.607(a).

17

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

18

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

19

Id. at § 10.606(b)(3); D.T., Docket No. 20-0456 (issued September 1, 2020); M.S., supra note 17.

20

See S.C., 19-0479 (issued August 8, 2019) (OWCP denied that the employment incident occurred as alleged
because the claimant did not respond to the questionnaire. The Board found that the medical evidence appellant
submitted in support of his reconsideration request before OWCP was relevant because it provided a detailed account
of the factual basis of the alleged injury); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing
and Evaluating Medical Evidence, Chapter 2.810.6 (September 2010) (to obtain merit review, a claimant need not
submit all evidence that may be necessary to discharge his burden of proof); Helen E. Tschantz, 39 ECAB 1382 (1988);
V.B., Docket No. 12-1057 (issued October 23, 2012).

6

Thus, the Board will set aside OWCP’s March 23, 2020 decision and remand the case for
merit review of appellant’s claim. After such further development as is deemed necessary, OWCP
shall issue an appropriate merit decision.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on October 18, 2019, as alleged. The Board further finds that
OWCP improperly denied his request for reconsideration of the merits of his claim.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2020 decision of the Office of
Workers’ Compensation Programs is reversed and the December 4, 2019 decision is affirmed.
Issued: December 11, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

